Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of the writ of habeas corpus by Judge Herman M. Moser of the Supreme Bench of Baltimore City.
*680The petitioner was tried and convicted in the Criminal Court of Baltimore City on a charge of violating the narcotic laws of this State and received a sentence of two years in the Maryland House of Correction. The case was appealed to this Court and judgment was affirmed. See Clark et al. v. State, 202 Md. 133.
The petitioner complains that the indictment is illegal and invalid in that it failed to designate “joint ownership” of the narcotics and incidental paraphernalia with another also charged with the same crime. The same claim was made and held to be without merit in Peachie v. State, 203 Md. 239.
The petitioner has made a prior application for an appeal from a denial of the writ. See Ahern v. Warden, 203 Md. 672. In that application, he made the same contention as he now makes. Although the contention was not expressly answered or discussed in the former opinion, it is well settled that defects in an indictment may be reviewed on appeal or on motion for new trial but they cannot be reviewed in a habeas corpus proceeding. Strahl v. Warden, 202 Md. 655; Bergen v. Warden, 201 Md. 641; and Bowie v. Warden, 201 Md. 648.

Application denied, with costs.